               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF WASHINGTON
IN RE:
THUYDUNG D HUYNH,                                CASE NO. 18-42558-MJH
Debtor(s).                                       CHAPTER 13




              NOTICE OF TEMPORARY FORBEARANCE EXTENSION



Bankruptcy Court Claim #:                                               8-1
Effective Date of Forbearance:                                      05/01/2020
Number of monthly payments in Forbearance:                               6




U.S. BANK NATIONAL ASSOCIATION ("SERVICER") hereby provides notice
that due to a recent financial hardship resulting directly or indirectly from the
COVID-19 pandemic, the Debtor has requested, and SERVICER has provided a
temporary suspension of mortgage payments. This short-term relief would be
consistent with the COVID-19 relief available under the Coronavirus Aid, Relief,
and Economic Security (CARES) Act.
During this short-term relief, all terms and provisions of the mortgage note and
security instrument, other than the payment obligations, will remain in full force
and effect unless otherwise adjusted by this court or through a loan modification.
During the forbearance period and up to and including the time when that period
ends, SERVICER will work with the Debtor, the Debtor's attorney (if applicable)
and the bankruptcy trustee on how to address the suspended payments in the long-
term, including obtaining any necessary court consent and approval.




NtcOfTempFBA00                               1                            3213-N-7244
This Notice does not constitute an amendment or modification to the Debtor's plan
of reorganization and does not relieve the Debtor of the responsibility to amend or
modify the plan of reorganization to reflect the forbearance arrangement, if
required.
To the extent that this Forbearance is modified, reduced or extended, the
SERVICER will file an additional Notice with the Court.


                                         /s/ Mukta Suri
                                         Mukta Suri
                                         14841 Dallas Parkway
                                         Suite 425
                                         Dallas, Texas 75254
                                         (972) 643-6600
                                         (972) 643-6698 (Telecopier)
                                         E-mail: POCInquiries@BonialPC.com
                                         Authorized Agent for U.S. Bank National
                                         Association




NtcOfTempFBA00                           2                               3213-N-7244
                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before August 31, 2020 via electronic notice unless otherwise stated:

Debtor Pro Se    Via U.S. Mail
Thuydung D Huynh
1201 E 42nd St
Tacoma, WA 98404


Chapter 13 Trustee
Michael G. Malaier
2122 Commerce Street
Tacoma, Washington 98402


US Trustee
Office of the U.S Trustee
700 Stewart St. Ste 5103
Seattle, Washington 98101

                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




NOTICE OF TEMPORARY FORBEARANCE (DOCKET) - CERTIFICATE                                                   3213-N-7244
OF SERVICE                                                                                            PCN_COSDflt000
